Case 2:20-cv-02498-JPM-tmp Document 1 Filed 07/13/20 Page 1 of 13                         PageID 1




                     IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF TENNESSEE AT MEMPHIS


TJM 64, INC.,
T.J. MULLIGANS, INC.,
RAB MEMPHIS, LLC,
HADLEY’S PUB, INC.,
TAVERN 018, INC.,
BREWSKIS SPORTS BAR AND GRILLE, LLC,
MURPHY’S PUBLIC HOUSE, INC., and
CANVAS OF MEMPHIIS, LLC,

               Plaintiffs,

v.                                                           NO.

SHELBY COUNTY MAYOR, LEE HARRIS;
SHELBY COUNTY HEALTH DEPARTMENT
DIRECTOR, ALISA HAUSHALTER;
SHELBY COUNTY HEALTH OFFICER,
BRUCE RANDOLPH;

               Defendants.


                               COMPLAINT FOR DAMAGES



       COMES NOW, the above-named Plaintiffs (collectively “Plaintiffs”), by and through

their attorney of record, Randall N. Songstad, and would state to the Court as follows:

                                       I.      The Parties

       1.      Plaintiff TJM 64, Inc. is a domestic corporation organized in Shelby County. Its

principal place of business is located at 2821 Houston Levee Road, Cordova, Tennessee 38016.

       2.      Plaintiff T.J. Mulligans, Inc. is a domestic corporation organized in Shelby

County. Its principal place of business is located at 8071 Trinity Road, Suite 1, Cordova,

Tennessee 38018
Case 2:20-cv-02498-JPM-tmp Document 1 Filed 07/13/20 Page 2 of 13                      PageID 2




         3.    Plaintiff RAB Memphis, LLC is a domestic corporation organized in Shelby

County. Its principal place of business is located at 1817 Kirby Parkway, Germantown,

Tennessee 38138.

         4.    Plaintiff Hadley’s Pub, Inc. is a domestic corporation organized in Shelby County.

Its principal place of business is located at 2779 Whitten Road, Memphis, Tennessee 38138.

         5.    Plaintiff Tavern 018, Inc. is a domestic corporation organized in Shelby County.

Its principal place of business is located at 8130 Macon Station, Suite 106, Cordova, Tennessee

38018.

         6.    Plaintiff Brewskis Sports Bar and Grille, LLC is a domestic limited liability

corporation organized in Shelby County. Its principal place of business is located at 2244

Whitten Road, Memphis, Tennessee 38133.

         7.    Plaintiff Murphy’s Public House, Inc. is a domestic corporation organized in

Shelby County. Its principal place of business is located at 1589 Madison Ave., Memphis,

Tennessee 38104.

         8.    Plaintiff Canvas of Memphis LLC is a domestic limited liability corporation

organized in Shelby County. Its principal place of business is located at 1737 Madison Ave.,

Memphis, Tennessee 38104.

         9.    Defendant Mayor Lee Harris is being sued in his official capacity as Shelby

County Mayor. Mayor Lee Harris can be served through Shelby County Attorney Marlinee Clark

Iverson at 160 N. Main St., Ste. 950, Memphis, TN 38103.

         10.   Defendant Director Alisa Haushalter is being sued in her official capacity as

Shelby County Health Department Director. Alisa Haushalter can be served through Shelby

County Attorney Marlinee Clark Iverson at 160 N. Main St., Ste. 950, Memphis, TN 38103.
Case 2:20-cv-02498-JPM-tmp Document 1 Filed 07/13/20 Page 3 of 13                          PageID 3




        11.     Defendant Officer Bruce Randolph is being sued in his official capacity as Shelby

County Health Officer. Bruce Randolph can be served through Shelby County Attorney Marlinee

Clark Iverson at 160 N. Main St., Ste. 950, Memphis, TN 38103.                 .

                                  II.       Jurisdiction and Venue

        12.     This Court has jurisdiction to hear this case under 28 U.S.C. §§ 1331, 1343(a)(3)-

(4), which confers original jurisdiction on federal district courts to hear suits alleging the

violation of rights and privileges under the United States Constitution.

        13.     This action seeks relief under 42 U.S.C. §§ 1983 and 1988, and the Fifth and

Fourteenth Amendments. U.S. CONST. AMEND. V, XIV; see also Fed. R. Civ. P. 23.

        14.     Venue is proper under 28 U.S.C. § 1391(b), because a substantial part of the

events giving rise to Plaintiffs’ claim occurred in this district.

                                     III.     Statement of Facts

        15.     On July 8, 2020, the Shelby County Health Department issued an Order requiring

the closure of forty-five (45) “Bars/Limited Service Restaurants and Clubs.” (Exhibit A).

        16.     According to the Order, the Department of Health stated that “When determining

whether a specific Service or Business should reopen, the Department considers two main

factors: the risk of COVID-19 spread when conducting said business activity in light of the latest

science and research about the spread of COVID-19, and the prevalence of the disease in our

community.” (Id.)

        17.     According to the Order, The Department of Health stated: “All businesses and

services in Shelby County may open for business with the following exceptions:

                1) Bars/Limited Service Restaurants and Clubs

                2) Adult Entertainment venues; and
Case 2:20-cv-02498-JPM-tmp Document 1 Filed 07/13/20 Page 4 of 13                        PageID 4




               3) Schools.

               4) Festivals, fairs, parades, large scale sporting events, and large-scale community

               events.” (Id.).

       18.     Pursuant to the regulations governing Limited Service Restaurant Licensure, a

facility holding such a license must not have total gross receipts of prepared food in excess of

50% of their overall sales. (Id.)

       19.     On July 9, 2020 many, if not all, of the bars and limited service restaurants and

clubs, including the Plaintiffs, either voluntarily shut down their business operations or were

forced to shut down by representatives at the direction of the Tennessee Alcohol and Beverage

Commission.

       20.     All of the named Plaintiffs are small business owners, and all have been singled

out by Shelby County and the Shelby County Health Department.

       21.     Restaurants, Theaters, large public gathering facilities such as Graceland and

Beale Street (generally) were not affected by the Closure Order. Remarkably, bars, pubs, and

taverns in and around Beale Street, regardless of their ratio of food to liquor sales, are exempt

from the Order. Ironically, the heavily trafficked “tourist” areas of Memphis and Shelby County

were untouched by this Closure Order. These areas are traversed by citizens of foreign states

and foreign countries. If Shelby County Health Department is concerned about the spread of

Covid-19 among its citizenry, why are they only closing small “mom and pop” local bars and

restaurants?

       22.     The July 8, 2020 Order is an “Indefinite Closure” of the Plaintiff’s businesses as

the Health Department has not given a deadline for the shut-down to end.
Case 2:20-cv-02498-JPM-tmp Document 1 Filed 07/13/20 Page 5 of 13                            PageID 5




        23.      The July 8, 2020 Order is a governmental “taking” of personal and real property

in violation of the Fifth Amendment of the United States Constitution.

        24.      The July 8, 2020 Order deprives the Plaintiffs of Life, Liberty and/or Property

without Due Process of Law in Violation of the Fourteenth Amendment of the United States

Constitution.

        25.      The July 8, 2020 Order is an arbitrary and capricious action by the government,

which is a denial of fundamental procedural fairness.

        26.      The Plaintiffs in this action have lost their ability to function as a restaurant/bar

and have had their rights under the Constitution trampled upon causing a loss of property, which

has been “taken” by the Shelby County Government.

                                       IV.     Causes of Action

                I. VIOLATION OF THE TAKINGS CLAUSE - 42 U.S.C. § 1983

        The COVID-19 Closure Order is an Unconstitutional Regulatory Taking of the Plaintiff’s

 Property Without Just Compensation in Violation of the Fifth Amendment’s Takings Clause as

                           Incorporated Under the Fourteenth Amendment

        27.      Plaintiffs hereby incorporate by reference the preceding paragraphs as though

fully set forth herein.

        28.      The Takings Clause of the Fifth Amendment provides that private property shall

not “…be taken for public use, without just compensation.” U.S. CONST. AMEND. V.

        29.      The Takings Clause “…is designed not to limit the governmental interference

with property rights per se, but rather to secure compensation in the event of otherwise proper

interference amounting to a taking.” Lingle v. Chevron U.S.A. Inc., 544 U.S. 528, 536-37 (2005)
Case 2:20-cv-02498-JPM-tmp Document 1 Filed 07/13/20 Page 6 of 13                       PageID 6




(quoting First English Evangelical Lutheran Church of Glendale v. County of Los Angeles, 482

U.S. 304, 315 (1987) (emphasis in original)).

       30.     The Takings Clause bars government actors “…from forcing some people alone

to bear public burdens which, in all fairness and justice, should be borne by the public as a

whole.” Armstrong v. United States, 364 U.S. 40, 49 (1960).

       31.     The Shelby County Health Department, in accordance with the advice of Dr.

Bruce Randolph, issued the COVID-19 Closure Order as a means of slowing the spread of the

novel coronavirus. This Order is so incredibly onerous, capricious, arbitrary and frankly

hypocritical that it defies any form of logic. The decision seems to be based upon some fact that

COVID-19 can only be spread in small local bars and restaurants but never in the highly

trafficked areas in and around Beale Street and Graceland.

       32.     The COVID-19 Closure Order adversely impacts the Plaintiffs use of their

Tangible Property and Physical Locations to such an extent that, at least temporarily, the Order

entirely diminishes the economically beneficial use of those Properties.

       33.     The COVID-19 Closure Order prohibits all economically beneficial and

profitable uses of the Plaintiff’s Tangible Property and Physical Location. The entirety of the

Plaintiff’s property rights have been extinguished.

       34.     The Plaintiffs are not permitted to use their Tangible Property or Physical

Locations in any fashion to run their businesses, but rather have been totally shut down by the

Health Department’s arbitrary and capricious Order. The purpose of the COVID-19 Closure

Order was supposed to be a protective measure for the people of Shelby County. However, the

Health Department has indiscriminately chosen a small group of restaurant/bar owners whose

businesses are predominately outside the curtilage of Memphis and Shelby County tourism
Case 2:20-cv-02498-JPM-tmp Document 1 Filed 07/13/20 Page 7 of 13                           PageID 7




centers. The COVID-19 Closure Order has been issued without any consideration of the heavily

trafficked tourism areas of Shelby County. If there is protective purpose behind this Order, it

seems to have been side-stepped in favor of the City and County’s need to protect the tourism

dollars.

           35.   The Supreme Court “…recognized that government regulation of private property

may, in some instances, be so onerous that its effect is tantamount to a direct appropriation or

ouster-and that such ‘regulatory takings’ may be compensable under the Fifth Amendment.”

Lingle, 544 U.S. at 537.

           36.   “The general rule at least is that while property may be regulated to a certain

extent, if regulation goes too far it will be recognized as a taking.” Pennsylvania Coal Co. v.

Mahon, 260 U.S. 393, 415-416 (1922).

           37.   The COVID-19 Closure Order “goes too far.” Shelby County Health

Department’s actions must be recognized as a “Taking” without just compensation and therefore

violates the 5th Amendment of the Constitution. Without just compensation, which is guaranteed

by the Takings Clause, the Plaintiffs will be privately carrying the burden of the cost of paying

for government action undertaken for the common good.

           38.   The Plaintiffs have suffered a complete loss of “all economically beneficial uses”

of their Property while the COVID-19 Closure Orders remain in effect. This complete loss

constitutes a categorical taking, whether it is the Plaintiffs inability to operate their businesses at

their Physical Locations or their inability to exercise any of their other property rights with

regard to their Tangible Property. See Lucas v. S.C. Coastal Council, 505 U.S. 1003, 1019

(1992).
Case 2:20-cv-02498-JPM-tmp Document 1 Filed 07/13/20 Page 8 of 13                        PageID 8




       39.     The Plaintiffs “have been called upon to sacrifice all economically beneficial uses

[for their Properties] in the name of the common good, that is to leave [their] properties

economically idle and they have suffered a taking.” Lucas, 5050 U.S. at 1019. This sacrifice is

not being exerted upon the rest and remainder of the Shelby County restaurant scene nor is the

application of this Order evenly executed for its stated purpose. In fact, the highest trafficked

areas in Shelby County are not subject to the Order. There is absolutely NO equal application of

this onerous Order.

       40.     In the alternative, under the framework articulated by the Supreme Court in Penn

Central, the COVID-19 Closure Orders constitute a taking based upon “the magnitude of [the

Orders] economic impact and the degree to which [the Orders] interfere with legitimate property

interests.” Lingle, 544 U.S. 528 at 540.

       41.     The Supreme Court’s analysis in Penn Central sets forth the framework for

assessing whether government action is considered a regulatory taking, identifying “several

factors that have particular significance.” Penn Central Transp. Co. v. New York City, 438 U.S.

104, 124 (1978).

       On the other hand, if the regulation “fall[s] short of eliminating all economically

       beneficial use, a taking nonetheless may have occurred,” Palazzolo [v. Rhode Island],

       533 U.S. [606] at 617, 121 S.Ct 2448[, 150 L.Ed.2d 592 (2001)], and the court looks to

       three factors to guide its inquiry: (1) “[t]he economic impact of the regulation on the

       claimant,” (2) “the extent to which the regulation has interfered with distinct

       investment-backed expectations,” and (3) “the character of the governmental

       action,” Penn Cent., 438 U.S. at 124, 98 S. Ct. 2646. While these factors provide

       “important guideposts,” “[t]he Takings Clause requires careful examination and weighing
Case 2:20-cv-02498-JPM-tmp Document 1 Filed 07/13/20 Page 9 of 13                        PageID 9




       of all the relevant circumstances.” Palazzolo, 533 U.S. at 634, 121 S.Ct. 2448 (O’Connor,

       J., concurring); see also Tahoe-Sierra, 535 U.S. at 321, 122 S.Ct. 1465 (whether a taking

       has occurred “depends upon the particular circumstances of the case”); Yee v. City of

       Escondido, 503 U.S. 519, 523, 112 S.Ct. 1522, 118 L.Ed.2d 153 (1992) (regulatory

       taking claims “entail[] complex factual assessments”).

Lost Tree Vill. Corp v. United States, 115 Fed. Cl. 219, 228 (2014) (emphasis added).

       42.     Since the COVID-19 Closing Order, the Plaintiffs have not been permitted to use

their Physical Locations to operate their businesses, nor have they been allowed to use their

Tangible Property for any economically profitable use.

       43.     Shelby County Health Department along with the Shelby County Mayor, Lee

Harris Ordered the Plaintiffs to cease operations at their businesses with less than 24 hours of

notice. This is not nearly enough time to reconfigure a small business and to make arraignments

for alternative measures. The Order has the effect of causing all of the Plaintiffs to completely

lose their business permanently.

       44.     The COVID-19 Closure Order “…will remain in effect until further notice” and

as a result, the Plaintiffs are deprived of the value of their Tangible Property and Physical

Property while the Order is in effect. The Physical Locations of the Plaintiffs are not usable for

any purpose, nor can these affected Physical Locations currently be bought, sold or leased, nor

can the Plaintiff’s Tangible Property be used to generate income while the Order is in effect.

       45.     The COVID-19 Closure Order is about to either entirely drain the Plaintiffs’

Property of all economic value during its pendency or has already done so. In either event, the

diminution of value and government interference caused by this Order is an unconstitutional

taking without just compensation.
Case 2:20-cv-02498-JPM-tmp Document 1 Filed 07/13/20 Page 10 of 13                          PageID 10




              II. SUBSTANTIVE DUE PROCESS VIOLATION - 42 U.S.C. § 1983

 COVID-19 Closure Order Deprives the Plaintiffs of Life, Liberty and /or Property without Due

                     Process of Law in Violation of the Fourteenth Amendment

        46.     Plaintiffs hereby incorporate by reference the preceding paragraphs as though

fully set forth herein.

        47.     The Plaintiffs have a protected liberty interest in their right to live without

arbitrary governmental interference, and a protected fundamental property right to use and enjoy

land in which they hold a recognized interest (such as a fee simple or as a leasehold). See MFS,

Inc. v. DiLazaro, 771 F. Supp. 2d 382, 440-41 (E.D. Pa. 2011) (citing DeBlassio v. Zoning Bd.

Of Adjustment for Twp. Of W. Amwell, 53 F.3d 592, 600 (3d Cir. 1995)); see also Horne, 576

U.S. 350, 135 S. Ct. at 2426.

        48.     The Supreme Court “…has emphasized time and again that ‘the touchstone of due

process is protection of the individual against arbitrary action of government[.]” City of

Sacrament v. Lewis, 523 U.S. 833, 845 (1988) (quoting Wolff v. McDonnell, 418 U.S. 539, 558

(1974)). The Court continued “The fault [may] lie in a denial of fundamental procedural

fairness…or in the exercise of power without any reasonable justification in the service of a

legitimate governmental objective[.]” Id. At 845-846 (Citations omitted).

        49.     “Substantive due process prevents the government from engaging in conduct that

‘shocks the conscience,’…or interferes with rights ‘implicit in the concept of ordered liberty[.]’”

United States v. Salerno, 481 U.S. 739, 746 (1987) (quoting Rochin v. California, 342 U.S. 165,

172 (1952).
Case 2:20-cv-02498-JPM-tmp Document 1 Filed 07/13/20 Page 11 of 13                       PageID 11




       50.     “[The] substantive component of the Due Process Clause is violated by executive

action only when it can properly be characterized as arbitrary, or conscience shocking, in a

constitutional sense.” Lewis, 522 U.S. at 847 (quotations omitted).

       51.     The COVID-19 Closure Order as set forth above, constitute capricious, irrational,

arbitrary and abusive conduct which unlawfully interferes with the Plaintiffs’ liberty and

property interests protected by the due process clause of the Fourteenth Amendment to the

United States Constitution.

       52.     The Defendants have acted under color of state law with the intent to unlawfully

deprive the Plaintiffs of their liberty and property without substantive due process in violation of

the Fourteenth Amendment to the United States Constitution.

       53.     The COVID-19 Closure Order impinges upon the Plaintiffs’ use and enjoyment of

their property and separately impinges upon the use of its Tangible Property. (See DeBlasio, 53

F. 3d at 601). The Shelby County Health Department along with the County Mayor have

violated the Plaintiffs’ substantive due process rights. See also Nashville, C & St. L. Ry. V.

Walters, 294 U.S. 405, 415 (1935) (concluding that state’s police power was “subject to the

constitutional limitation that it may not be exerted arbitrarily or unreasonably,” and that such was

requiring a railroad to bear the expense associated with construction of a public road and moving

train tracks accordingly).

       54.     The Defendants have arbitrarily, capriciously and irrationally “impinged upon the

[Plaintiffs] use and enjoyment of [its] property [in Shelby County]” by, inter alia, requiring the

Plaintiffs to shutdown indefinitely and to privately bear the burden for such publicly beneficial

decisions, which are aimed at slowing the spread of the novel coronavirus. See DeBlasio, 53 F.

3d at 601.
Case 2:20-cv-02498-JPM-tmp Document 1 Filed 07/13/20 Page 12 of 13                        PageID 12




        55.     The behavior of the Defendants “’shocks the conscience’ and violates the

‘decencies of civilized conduct.’” See Lewis, 523 U.S. 833, 846, 47 (citations omitted). “[It]

does not comport with traditional ideas of fair play and decency” and therefore violates

substantive due process. Breithaupt v. Abram, 352 U.S. 432, 435 (1957).

        56.     The Defendants’ intentional, willful and wanton conduct ‘shocks the conscience’

of all citizens, who fear unchecked government intrusion for arbitrary and capricious ends – even

if such ends are not ill intentioned.

        57.     In depriving the Plaintiffs of their liberty and property interests without due

process of law, the Defendants have acted intentionally, willfully, wantonly and with callous and

reckless disregard for Plaintiffs’ constitutional rights.

        58.     As a direct and proximate result of the COVID-19 Closure Order, the Plaintiffs

have and will continue to sustain monetary damages including loss in the value of the Tangible

Property and Physical Locations, lost revenues, profits, expenses, attorney fees, and other costs

incurred.

                                          Prayer for Relief

        WHEREFORE, PREMISES CONSIDERED, Plaintiffs would request that proper process

be issued and served on Defendants requiring a timely answer and this Court award a Judgment

against Defendants as follows:

                1.      For Compensatory damages in an adequate amount to compensate all of

the Plaintiffs in this action, in an amount owed as just compensation for the regulatory taking of

their Physical Location and Tangible Property;
Case 2:20-cv-02498-JPM-tmp Document 1 Filed 07/13/20 Page 13 of 13                      PageID 13




                2.      For Compensatory damages in an adequate amount to compensate all of

the Plaintiffs in this action for Defendants’ violations of the Due Process Clause of the

Fourteenth Amendment as the proof may show.

                3.      For a Declaratory Judgment declaring that the issuance and enforcement

of the COVID-19 Closure Order is an unconstitutional taking without just compensation, under

the Fifth and Fourteenth Amendment;

                4.      For a Permanent Injunction to prohibit Defendants from enforcing the

COVID-19 Closure Order unless, and until, a mechanism is established to provide just

compensation for the affected businesses of the Plaintiffs.

                5.      An award of costs and expenses, including reasonable attorneys’ fees

pursuant to 42 U.S.C. § 1988, including discretionary costs, in this matter to be taxed to the

Defendants.

                6.      For such other further and general relief as this Court deems appropriate

and in the interests of justice.

                                                              Respectfully Submitted,



                                                              s/Randall N. Songstad_____
                                                              Randall N. Songstad
                                                              254 Court Avenue, Suite 505
                                                              Memphis, TN 38103
                                                              (901) 870-5500
                                                              randy@songstadlawfirm.com
